 



Exhibit 10.1



 



AMENDED AND RESTATED PROMISSORY NOTE

 

 

 

Not to Exceed $255,000 November 24, 2013

 

This Amended and Restated Promissory Note (as further amended, supplemented or
otherwise modified, this “Note”), amends and restates in its entirety that
certain Promissory Note (the “Original Note”) issued on August 5, 2013 by Levy
Acquisition Sponsor, LLC, a Delaware limited liability company (“Payee”), in
favor of Levy Acquisition Corp., a Delaware corporation (“Maker” or the
“Company”), whose address is 444 North Michigan Avenue, Suite 3500, Chicago, IL
60611, in the original amount of TWO HUNDRED THOUSAND DOLLARS ($200,000) or such
lesser amount as shall have been advanced by Payee to Maker and shall remain
unpaid under the Original Note.

 

WHEREAS expenses incurred from October 30, 2013 through the date hereof on
behalf of the Company by the Payee are hereby deemed to be advances under the
Note. In furtherance thereof, and in consideration of the premises, covenants,
promises, representations and warranties hereinafter set forth, the Company
hereby agrees as follows:

 

FOR VALUE RECEIVED, the Company hereby unconditionally promises to pay to the
order of Payee, at Payee’s office at 444 North Michigan Avenue, Suite 3500,
Chicago, IL 60611 (or such other address specified by Payee to Maker), the sum
of TWO HUNDRED FIFTY FIVE THOUSAND DOLLARS ($255,000) or such lesser amount as
shall have been advanced by Payee to Maker and shall remain unpaid under this
Note, in legal and lawful money of the United States of America.

 

Payee may make advances to Maker from time to time under this Note; provided,
however, that notwithstanding anything to the contrary herein, at no time shall
the aggregate of all advances and readvances outstanding under this Note exceed
$255,000.

 

This is a non-interest bearing Note.

 

The entire unpaid principal balance of this Note shall be due and payable upon
the earlier of February 1, 2014 or the consummation of a public offering of the
Company’s securities.

 

If payment of this Note or any installment of this Note is not made when due,
the entire indebtedness hereunder, at the option of Payee, shall immediately
become due and payable, and Payee shall be entitled to pursue any or all
remedies to which Payee is entitled hereunder, or at law or in equity.

 

This Note may be prepaid, in whole or in part, without penalty. This Note may
not be changed, amended or modified except in a writing expressly intended for
such purpose and executed by the party against whom enforcement of the change,
amendment or modification is sought. The loan evidenced by this Note is made
solely for business purposes and is not for personal, family, household or
agricultural purposes.

 



 

 

 

THIS NOTE IS BEING EXECUTED AND DELIVERED, AND IS INTENDED TO BE PERFORMED, IN
THE STATE OF ILLINOIS. EXCEPT TO THE EXTENT THAT THE LAWS OF THE UNITED STATES
MAY APPLY TO THE TERMS HEREOF, THE SUBSTANTIVE LAWS OF THE STATE OF ILLINOIS
SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THIS
NOTE. IN THE EVENT OF A DISPUTE INVOLVING THIS NOTE OR ANY OTHER INSTRUMENTS
EXECUTED IN CONNECTION HEREWITH, THE UNDERSIGNED PARTIES IRREVOCABLY AGREE THAT
VENUE FOR SUCH DISPUTE SHALL LIE IN ANY COURT OF COMPETENT JURISDICTION IN THE
STATE OF ILLINOIS.

 

Service of any notice by Maker to Payee or by Payee to Maker, shall be mailed,
postage prepaid by certified United States mail, return receipt requested, at
the address for such party set forth in this Note, or at such subsequent address
provided to the other party hereto in the manner set forth in this paragraph for
all notices. Any such notice shall be deemed given three (3) days after deposit
thereof in an official depository under the care and custody of the United
States Postal Service.

 

Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity or through any bankruptcy, receivership, probate
or other court proceedings or if this Note is placed in the hands of attorneys
for collection after default, the undersigned and all endorsers, guarantors and
sureties of this Note jointly and severally agree to pay to the holder of this
Note, in addition to the principal and interest due and payable hereon,
reasonable attorneys’ and collection fees.

 

The undersigned and all endorsers, guarantors and sureties of this Note and all
other persons liable or to become liable on this Note severally waive
presentment for payment, demand, notice of demand and of dishonor and nonpayment
of this Note, notice of intention to accelerate the maturity of this Note,
notice of acceleration, protest and notice of protest, diligence in collecting,
and the bringing of suit against any other party, and agree to all renewals,
extensions, modifications, partial payments, releases or substitutions of
security, in whole or in part, with or without notice, before or after maturity.

 

The undersigned hereby expressly and unconditionally waives, in connection with
any suit, action or proceeding brought by the payee on this Note, any and every
right it may have to (i) injunctive relief, (ii) a trial by jury, (iii)
interpose any counterclaim therein and (iv) have the same consolidated with any
other or separate suit, action or proceeding. Nothing herein contained shall
prevent or prohibit the undersigned from instituting or maintaining a separate
action against payee with respect to any asserted claim.

 

This Note represents the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.

 

[Signature page follows]

 

2

 

 

EXECUTED AND AGREED as of the date first above written.

 

 



 

  LEVY ACQUISITION CORP.,   a Delaware corporation           By:  /s/ Ari B.
Levy     Name: Ari B. Levy
Title: President and Chief Investment Officer

 



[Signature Page to AMENDED AND RESTATED Promissory Note]

 

 

 



